Citation Nr: 1616495	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 40 percent for low back strain.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to September 2000 and from March 2001 to March 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded this case for further development.

The Board notes that the Veteran was previously represented by Disabled American Veterans, but in a September 2013 communication, he informed VA that he would be representing himself.  The Board concludes that the Veteran has revoked the appointment of Disabled American Veterans as his representative and is currently representing himself.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's low back strain has been manifested by pain and limitation of motion, but not by ankylosis.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2008. 

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has provided adequate examinations in this case.  VA provided the Veteran with medical examinations in December 2008, September 2009, and October 2013.  These examinations contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Analysis

The Veteran was originally granted service connection for chronic low back strain in an October 2007 rating decision.  At that time he was assigned a 40 percent rating, effective March 8, 2007.  He filed a claim for a total disability rating based on individual unemployability (TDIU) in June 2008.  This was also accepted as a claim for an increased rating.  In a November 2009 rating decision, the TDIU claim was granted for the entire appeals period based on unemployability due to the Veteran's service connected low back strain, patellofemoral syndrome of the bilateral knees, and ulcerative colitis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under diagnostic code (DC) 5237, lumbosacral strain is rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, DC 5237, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

If the claimant has intervertebral disc syndrome, the claimant can be rated either under the General Formula for Diseases and Injuries of the Spine (as described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is assigned where there incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Note (1) under that formula provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Throughout the appellate period, the Veteran treated this condition with pain medication and spinal injections.  See e.g., September 2012 and January 2013 treatment records.

In an October 2008 statement, the Veteran reported that his back symptoms had worsened.  He reported tingling sensations in his back and radiating upwards.  He wore shoes that he could slip on to avoid bending over.  He applied heating pads every night to ease stiffness.  He was unable to play on the floor with his children or play sports.  He wore a back brace.

In her October 2008 statement, the Veteran's wife reported that she had to assist the Veteran in putting on dress shoes because he was unable to bend over.  Similarly, she had to assist the Veteran with daily enemas for his ulcerative colitis because he was unable to bend over.

In December 2008, the Veteran underwent a VA spine examination in conjunction with this claim.  At that time he complained of constant moderate midline lumbar pain to his tailbone.  This was achy and nonradiating.  He also reported stiffness and numbness, tingling, or weakness of the left toes.  He had not had any incapacitating episodes in the prior 12 month period.  He reported a severe flare up a couple of months prior, lasting two weeks and resulting in 90 percent loss of motion.  The Veteran had not worked since his separation due to his back pain and other health complaints.  This disability affected his occupational function in that standing, bending, and lifting resulted in pain.  He was able to perform all activities of daily living, but reported unquantified limitations on his ability to walk and his ability to stand was limited to ten minutes.  He used a back brace at times.  The Veteran had no history of urinary incontinence, urinary urgency, urinary frequency, nocturia, or urinary retention requiring catheterization; fecal incontinence; obstipation; paresthesias; or falls related to this condition.  There was a history of fatigue, stiffness, weakness, spasms, pain, and occasional decreased motion.  There was evidence of tenderness bilaterally, but no other objective abnormalities of thoracolumbar sacrospinalis such as weakness, guarding, spasm, or atrophy.  The Veteran was well-muscled in the spine and extremities.  His posture and head position were normal and there was symmetry in appearance.  His gait was stiff, but there was no indication of abnormal weight bearing.  He had no abnormal spinal curvatures.  

Motor examination showed mild decrease in strength that appeared to be due to pain or submaximal effort.  True weakness was not suspected at that time.  He had normal muscle tone and no atrophy.  Sensory testing and reflex exam results were normal.  There was no ankylosis.  His Veteran's range of motion was from zero to 30 degrees flexion, from zero to 20 degrees extension, from zero to 20 degrees right lateral flexion, from zero to 25 degrees left lateral flexion, and from zero to 20 degrees bilateral lateral rotation.  There was no additional limitation of motion on repetitive use.  There were three positive Waddell signs (over reaction, give way weakness, measured ROM less than other observed movements).  This suggested that the true range of motion may actually have been greater than that measured.  This examiner found that the Veteran's disability impaired him in physical activities such as prolonged walking and standing bending and crouching lifting and carrying.  As a result he would have difficulty with physical labor.  Regarding sedentary employment his back gets stiff with prolonged sitting so he would need to take breaks and stretch.  Otherwise the back condition would not preclude sedentary employment.

A February 2009 record note low back pain for couple weeks.  The Veteran's back was very stiff and had sharp pains with movement.  It was painful to get out of bed or transition from sitting to standing.  He was unable to sit for long periods without changing position.  He had tight and tender paraspinals.  His symptoms were similar but worse than past symptoms.  There was no radiation to buttocks or legs or sign of neurologic involvement.

In his April 2009 notice of disagreement, the Veteran argued that the 40 percent rating did not contemplate functional loss due to pain on movement or the effects of the treating medication.

In September 2009, the Veteran underwent another VA spine examination in conjunction with this claim.  At that time he complained of low back pain that was worsened by prolonged sitting, walking or standing for more than 15 minutes, and steps.  Massage helped.  He reported flare-ups with increased activity.  He denied bowel or bladder incontinence, leg weakness, incapacitating episodes, and radiation of his back pain.  He occasionally wore a brace.  He had not worked since he was medically discharged.  Physical examination found the Veteran's range of motion to be from zero to 20 degrees flexion, from zero to 10 degrees extension, from zero to 20 degrees bilateral lateral flexion, and from zero to 20 degrees bilateral lateral rotation all with pain at the end range.  There was no change with repetition.  He had bilateral lumbar paraspinal tenderness.  He had full strength in the lower extremities, intact sensation to light touch, and normal deep tendon reflexes.  Straight leg testing was negative.  He had a slow but otherwise normal gait.

A November 2009 x-ray report shows mild spondylitic changes of the lumbar spine.  The reviewer could not exclude transitional lumbosacral vertebrae.  A January 2010 MRI showed mild bilateral L4 forminal stenosis.  A December 2011 record notes diffuse tenderness over lumbar paraspinal muscles and facet joint at L5-S1 levels with negative straight leg raising sign and with slight limitation of extension and lateral tilts.  The Veteran's gait pattern was normal and symmetric.  He had no difficulty performing single leg stance, toe press up, and heel rock.

An April 2012 private treatment record show that the Veteran's low back pain improved since lumbar medial branch block in March 2012.  He was diagnosed with degenerative spine disease.

In a June 2013 record, the Veteran reported that his low back was worse.  He reported that he occasionally got numbness in his toes.  He had tenderness over lumbar facets and paraspinal muscles, pain, and restricted range of motion of low back.  He was using assistive devices to ambulate that day.

In October 2013, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported constant pain.  He reported that he had to roll out of bed every morning and sit on the side for approximately 30 minutes before starting his day.  He also reported episodes at night that cause his toes and legs to go numb.  He stated that his back pain limited what he was able to do on a daily basis.  He was unable to sit, stand, or walk for any length of time before the pain became intense.  His range of motion was from zero to 25 degrees flexion, zero degrees extension, from zero to five degrees right lateral flexion, from zero to 10 degrees left lateral flexion, from zero to 20 degrees right lateral rotation, and from zero to 10 degrees left lateral rotation all with pain throughout.  The Veteran was unable to perform repetitive use testing as he reported excessive pain even with slight movement and so the examiner was unable to assess repetitive motion.  The Veteran's function loss was described as less movement than normal and pain on movement.  Pain from zero to 20 degrees bilateral lateral rotation, but the examiner was unable to express this in terms of additional limitation of motion without resorting to mere speculation.  There was tenderness to palpation of the left paralumbar musculature and sacroiliac joint.  The examiner did not find any palpable muscle spasm or guarding.  The Veteran reported subjective guarding, but this did not result in an abnormal gait or spinal contour.  

He had full muscle strength in his bilateral lower extremities.  No muscle atrophy was present.  His deep tendon reflexes were normal in the bilateral lower extremities.  Sensory examination results for the bilateral lower extremities.  The Veteran reported no active complaints at the time of the examination but had transient numbness in the left posterior thigh and sometimes in the toes and lateral aspect of his left foot.  These episodes occurred during the night and after sitting for prolonged periods.  Straight leg raising (SLR) test was negative.  The examiner noted that the Veteran's responses to attempts at SLR testing were not consistent.  He complained of knee pain at each attempt and stated that he had back strain even before his leg could be extended sufficiently to elicit a response.  No radiculopathy was found.  Likewise, no other neurologic abnormalities or findings, such as bowel or bladder problems, were found.  The Veteran did not have intervertebral disc syndrome.  The Veteran reported that he constantly used a cane and braces (lumbar and knee braces) as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not have any associated scars.  Imagining studies were performed, which found no arthritis, vertebral fracture, or other significant results.  This disability impacted the Veteran's ability to work in that his ability to walk was limited to approximately 100 feet and/or approximately ten minutes at a time with an hour rest in between, his ability to sit was limited to approximately 20 minutes at a time, and his ability to stand was limited to two and a half hours during an eight hour work day that he must break up in ten to 15 minute intervals.  He was able to lift five or ten pounds with difficulty.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's low back strain has been manifested by pain and severe limitation of motion.  This is contemplated by the current 40 percent rating, which reflects limitation of forward flexion to no more than 30 degrees or favorable ankylosis.  See 38 C.F.R. § 4.71a, DC 5237.  A higher rating is available for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  This is not shown here.  The record contains evidence of neither ankylosis nor muscle atrophy.  Although the Veteran was unable to perform repetitive use testing at the time of the October 2013 VA examination, there is no indication that this is akin to unfavorable ankylosis of the spine as required for the next higher 50 percent rating.  See id.  Specifically, there are not findings of difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Therefore, the Board finds that the preponderance of the evidence is against a rating higher than 40 percent for low back strain.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The preponderance of evidence is against a finding that he has ever had incapacitating episodes as defined by the regulation.  

The Board has considered whether separate compensable ratings are warranted for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, despite subjective complaints of numbness, there are no objective findings of associated neurologic abnormalities.  Indeed, the objective evidence shows that he has not had any associated neurologic abnormalities.  The Board has not ignored the Veteran's complaints of numbness.  The Board finds the consistent objective findings more probative than the Veteran's reports as to whether he has any neurologic abnormality associated with his service connected back disability.  This is because the medical professionals who examined him and provided the reports have expertise in such matters while the Veteran does not.  Whatever numbness he may have, the examination reports are more probative that the Veteran's opinion as to whether such numbness is related to his service-connected back disability.  Thus a separate rating based on this symptom is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms.  The Board recognizes his report of increased functional limitation during flare-ups and with repetitive use.  However, symptoms are contemplated by the rating schedule which recognizes favorable and unfavorable ankylosis.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for ulcerative proctitis, patellofemoral syndrome of the bilateral knees, left ankle sprain, and residuals of right wrist fracture.  However, there is no evidence that the combination of these disabilities resulted in an exceptional disability picture with regard to the disability the rating of which is on appeal.  Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



(CONTINUED ON NEXT PAGE)

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  In summary, the preponderance of evidence is against granting this appeal.  hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.



ORDER

A rating higher than 40 percent for low back strain is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


